Filed 12/19/14 In re D.A. CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


In re D.A., a Person Coming Under the                                         2d Juv. No. B257395
Juvenile Court Law.                                                         (Super. Ct. No. J069186)
                                                                               (Ventura County)

VENTURA COUNTY HUMAN
SERVICES AGENCY,

     Plaintiff and Respondent,

v.

T.Z.,

     Defendant and Appellant.




                   T.Z. appeals the juvenile court's order terminating his parental rights and
selecting adoption as the permanent plan for his minor child D.A. (Welf. & Inst. Code,
§ 366.26). We appointed counsel to represent him on appeal.
                   On September 24, 2014, counsel filed a brief in which she informed us that
she had found no arguable issues. That same day, we sent a letter to appellant at his last
known address notifying him that he had 30 days within which to submit any contentions
that he wished us to consider, and that the appeal would be dismissed in the absence of
any arguable issues. The notice was returned as undeliverable. Appellant's attorney is
unaware of his whereabouts, and appellant has not notified us of his new address.
             Because no claim of error or other defect has been raised in this matter, the
appeal filed July 9, 2014, is dismissed as abandoned. (In re Phoenix H. (2009) 47 Cal. 4th
835, 844-845; In re Sade C. (1996) 13 Cal. 4th 952, 994.)
             NOT TO BE PUBLISHED.




                                         PERREN, J.


We concur:



             GILBERT, P. J.



             YEGAN, J.




                                            2
                              Ellen Gay Conroy, Judge

                          Superior Court County of Ventura

                        ______________________________


             Amy Z. Tobin, under appointment by the Court of Appeal, for Defendant
and Appellant.
             No appearance for Plaintiff and Respondent.




                                          3